t c memo united_states tax_court renaissance enterprises trust john p wilde trustee educational enterprises trust john p wilde trustee petitioners v commissioner of internal revenue respondent docket no filed date john p wilde for petitioners john w duncan for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and - - all rule references are to the tax_court rules_of_practice and procedure background petitioners’ are trusts organized under the laws of arizona on date each petitioner filed a u s income_tax return for estates and trusts collectively the returns the returns listed stein stein as the trustee and cliff jennewin signed the returns as the trustee agent upon commencement of the examinations of the returns respondent requested complete copies of the trust documents from petitioners petitioners failed to provide any trust documents and to cooperate in any way during the examinations on date respondent issued separate notices of deficiency to petitioners the notices of deficiency identified stein stein as trustee of both trusts on date petitioners filed a joint petition in this court john p wilde mr wilde signed the petition on behalf of petitioners wherein he identified himself as trustee on date respondent filed a motion to dismiss for lack of jurisdiction respondent’s motion on the grounds ' references to petitioners are to renaissance enterprises trust and educational enterprises trust that pursuant to rule mr wilde is not the proper party to bring this action on date petitioners filed a joint response to respondent’s motion petitioners’ response in petitioners’ response petitioners argue that mr wilde is their trustee and thus the proper party to bring this action in support of their contention petitioners attached two documents both entitled minute--stern stein l l c the minutes the minutes are identical and provide in relevant part a special meeting of the members has been called for the purpose of amending the purpose and operation of the l l c it is hereby resolved that it is in the best interest of all parties concerned to replace the trustee on all trusts where the llc is named to this end and in fulfilling the requirements for succession john p wilde and jimmy chisum have been selected as successors cliff jennewin and richard scarborough signed the minutes on behalf of stern stein mr wilde and jimmy chisum also signed the minutes to signify that they accepted the appointment as trustees in petitioners’ response they further argue the issue concerning mr wilde’s capacity as trustee falls within the exclusive jurisdiction of the superior court here in the state of arizona at this we believe that the entities referred to as stein stein and stern stein are one in the same - - point this court is without jurisdiction to examine the matter beyond the minute appointing mr wilde as trustee and determine whether he is the duly authorized trustee in absence of evidence to the contrary the appointment of john p wilde as a trustee in the minutes is presumptively valid unless some provision of arizona law or a court of competent jurisdiction under the laws of the state of arizona have found that the appointment to be invalid the petitioner need not remind the court of the consequences of taking any_action over which subject matter is completely lacking on date we held a hearing on respondent’s motion wherein mr wilde appeared on behalf of petitioners discussion this court is a court of limited jurisdiction see 501_us_868 jurisdiction is predicated upon the timely filing of a petition by the proper party see sec_6213 and sec_6214 vincent engg co v commissioner tcmemo_1993_435 in accordance with rule a petition may be filed by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a the capacity of a fiduciary to litigate in this court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived see rule c petitioners are trusts organized under the laws of arizona pursuant to rule c arizona law therefore applies in - - determining the capacity of mr wilde to petition this court under arizona law a trustee has the capacity to institute court proceedings on behalf of a_trust and is thus the proper party to file a petition on behalf of a_trust in this court see ariz rev stat ann sec cdollar_figure west petitioners bear the burden of proving that this court has jurisdiction by establishing affirmatively all facts giving rise to our jurisdiction see patz v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 15_bta_645 in order to meet that burden petitioners must provide evidence establishing that mr wilde has authority to act on their behalf see national comm to secure justice v commissioner supra pincite 22_bta_686 petitioners refuse to provide the trust documents to respondent and to the court at the hearing when asked why he had not produced the documents mr wilde remarked why should we offer respondent the benefit of our volunteering the trust documents when respondent and respondent’s counsel repeatedly -- - berate us petitioners submitted only the minutes as evidence without the trust documents and or other evidence we are not persuaded that mr wilde has the required capacity to file a petition on behalf of petitioners in this court petitioners have failed to establish that the minutes submitted are what they purport to be e the resignation of stein stein as trustee and the appointment of mr wilde as successor trustee we have no way to determine whether stein stein was the original trustee or was at any time a trustee stein stein had the legal authority to name mr wilde the successor trustee and the requirements of the trust for appointing a successor trustee were followed in appointing mr wilde in view of the evidentiary shortcomings in the record we cannot conclude that mr wilde has the requisite capacity to file a petition on behalf of petitioners we therefore shall grant at the hearing petitioners attempted to introduce two incomplete documents regarding the trust which were not accepted into evidence we note that mr wilde is no stranger to this court recently he filed petitions in scenic wonders gallery llc v commissioner tcmemo_2000_64 and photo art mktg trust v commissioner tcmemo_2000_65 in those cases we granted the commissioner’s motions to dismiss for lack of jurisdiction on the ground that mr wilde lacked the requisite capacity to file petitions on behalf of the taxpayers additionally jimmy c chisum who is listed as cotrustee in the minutes submitted by petitioners in the instant case has filed petitions in at least three similar cases where motions to dismiss for lack of jurisdiction were granted on similar grounds see banana moon trust v commissioner tcmemo_2000_73 continued respondent’s motion to the extent not herein discussed we have considered petitioners’ other arguments and consider them to be without merit to reflect the foregoing an appropriate order of dismissal will be entered continued holding mr chisum did not have the regquisite capacity to file a petition on behalf of the taxpayers jeff burger prods llc v commissioner tcmemo_2000_72 similar holding bantam domestic_trust v commissioner tcmemo_2000_63 similar holding
